Citation Nr: 1536122	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 4, 2013, and in excess of 70 percent since July 15, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1967 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Regional Office and Insurance Center (RO&IC) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal currently resides with the RO in Sioux Falls, South Dakota.  During the pendency of the appeal, the RO granted a 100 percent rating for the period of February 4, 2013, until July 15, 2014: this staged period is not on appeal.  Although the RO granted a 100 percent schedular rating for this period, the Board notes there is some evidence the Veteran was not working prior to February 4, 2013.  Accordingly, the issues on appeal have been recharacterized as reflected on the title page.

In April 2014, the Veteran testified at a Board hearing before a Veterans Law Judge who subsequently retired during the pendency of this appeal.  The Board notified the Veteran of this in a June 2015 notice letter and requested that he indicate within 30 days whether he wanted a second hearing, in accordance with 38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.717 (2015).  While the letter was returned from the Post Office as "undeliverable," it was sent to the most current address of record.  The burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993)  Pursuant to the instructions of this letter, the appeal will now continue because a response was not received within the allotted time period.

The Board previously considered this appeal in June 2014, and remanded this issue for further development in order to conduct an updated VA examination.  That development was completed, and the case returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating due to individual unemployability prior to February 4, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Up until June 6, 2012, the Veteran's PTSD symptoms were manifested by occasional sleep disturbances (with chronic, reoccurring nightmares), impaired impulse control, mild memory loss, and a GAF score of 70.

2.  From June 7, 2012, until February 3, 2013, the Veteran's PTSD symptoms were manifested by recurrent intrusive nightmares and intrusive thoughts, physiological and psychological reactivity to reminders, avoidance of people, places, activities and conversations, sense of foreshortened future, emotional detachment, hypervigilance, irritability, exaggerated startle response, and a GAF score of 70.

3.  Since February 4, 2013, the Veteran's PTSD symptoms have been manifested by reclusiveness, difficulty with anger and irritability, thoughts of suicidal and homicidal ideation, poor memory, poor concentration, sleep disturbances, and GAF scores as low as 32.



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial staged disability rating in excess of 30 percent prior to June 7, 2012, for service-connected posttraumatic stress disorder have not been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The schedular criteria for an initial staged disability rating of 50 percent from June 7, 2012, to February 3, 2013, for service-connected posttraumatic stress disorder have been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.

3.  The schedular criteria for an initial staged disability rating of 100 percent from February 4, 2013, thereafter, for service-connected posttraumatic stress disorder have been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Staged Ratings for PTSD 

The Veteran seeks a higher disability rating for his service-connected posttraumatic stress disorder (PTSD), which is rated in stages at 30 percent from July 16, 2010, to February 4, 2013, then at 100 percent until July 16, 2014, and 70 percent thereafter.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  He submitted his claim for service connection in September 2010, and was granted an effective date of July 16, 2010.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The GAF score is only part of the evaluation of symptoms of PTSD.  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  GAF scores do not equate to specific levels of evaluation under the schedular criteria.

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 40 and 31 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

On VA examination in November 2010, the Veteran endorsed symptoms of major depression and illicit drug use during the past year.  He stated that he experienced three major depressive episodes over the last year that lasted for one month on average.  During these episodes, he would have a depressed mood for most of the day, and exhibited a markedly diminished interest in significant activities.  The Veteran also experienced insomnia nearly every day.  He also had a diminished ability to concentrate and had feelings of worthlessness every day.  The examiner explained that these symptoms only occurred during the Veteran's depressive episodes and that he had "only a mildly depressed mood when he is not having a major depressive episode."  The examiner also described the Veteran's past history of polysubstance abuse.  The examiner stated that the Veteran's alcohol and drug use have been a major factor contributing to his employment instability.  The Veteran was also hospitalized since service due to substance abuse and psychiatric problems.  The Veteran indicated that he attempted suicide on a few occasions during the mid-1990's.

In regards to the Veteran's more recent PTSD symptoms, the examiner stated that the Veteran had "recurrent and intrusive distressing recollections of the traumatic events he experienced in Vietnam, but those distressing recollections have occurred only three or four times in the last year."  The examiner noted that the Veteran had recurrent distressing dreams of the traumatic events a total of eight nights during the past year.  The Veteran indicated that he made efforts to avoid thoughts, feelings, and conversations associated with the traumatic events and that he made efforts to avoid activities, places, and people that would arouse recollections of the traumatic events.  He had feelings of detachment from others and a restricted range of affect.  The Veteran indicated that he had difficulty falling asleep and also staying asleep every night.  He also experienced irritability an average of twice per week and had some difficulty concentrating on almost a daily basis.  He reported being hypervigilant, and having an exaggerated startle response.  The examiner noted that the Veteran's PTSD symptoms were "very infrequent and mild," and that "they cause very little impairment in his psychosocial functioning."

During the mental status examination, the examiner found the following: the Veteran evidenced no significant impairment in his thought processes or communication ability.  He demonstrated no delusions, hallucinations, or inappropriate behavior.  The Veteran did not evidence suicidal or homicidal thoughts, plans, or intent.  He showed an ability to maintain minimal personal hygiene, and to perform other basic activities of daily living.  The Veteran stated that he takes a shower and changed his clothing every other day.  He does not have any difficulty feeding or dressing himself and manages his own finances.  The Veteran was oriented as to person, place, and time.  He evidenced some impairment in his short-term memory processes and ability to concentrate, as he made five errors when asked to perform a serial 7 subtraction task (involving 14 subtractions).  He did not evidence significant impairment in his long-term memory processes.  He does not engage in obsessive or ritualistic behavior that would interfere with routine activities.  His rate and flow of speech were appropriate, with no irrelevant, illogical, or obscure speech patterns evidenced.  The Veteran does not have panic attacks.  His mood during the examination was mildly depressed.  The Veteran has some impairment in his impulse control, and this is manifested in the difficulty he has controlling his temper at times.  He has an impaired sleep pattern.  However, the Veteran said that he has had the same impaired sleep pattern ever since he was a child.  On average, he sleeps three to four hours per night.  He takes a daytime nap an average of only twice per month.  He said that his daytime naps last an average of 30 minutes in duration.  The Veteran said that it takes him an hour to fall asleep every night and that it is difficult for him to stay asleep every night.  The record indicates that the patient has sleep apnea.  Since he does not sleep that much at night, he has had brief narcoleptic type sleep episodes during the daytime.  He indicated that the methylphenidate he takes is intended to address that problem.  The patient also said that he takes an hour to fall asleep at night whether or not he smokes marijuana.  The examiner noted that most of the Veteran's sleep difficulties are not caused by his PTSD, "although his PTSD is probably very mildly contributory."  

According to the VA examiner, the Veteran has very infrequent and mild symptoms of PTSD that minimally meet the criteria for a diagnosis of posttraumatic stress disorder.  He also meets the criteria for a diagnosis of cannabis dependence.  His cannabis dependence is not secondary to or aggravated by his PTSD.  The Veteran also meets the criteria for a diagnosis of major depressive disorder, recurrent type.  The Veteran's major depressive disorder had its onset many years after his military service.  His major depressive disorder is also not secondary to or aggravated by his PTSD.  The examiner also said that the Veteran's alcohol dependence and other polysubstance abuse can be considered in sustained full remission at this time.  No other mental disorders were found in the current examination.  The examiner reported that the Veteran's GAF score is 70.  However, his highest GAF score due to all mental disorders and illegal drug usage is 55.  The examiner also opined that the Veteran's PTSD signs and symptoms are "transient or mild, and they would decrease the [Veteran's] work efficiency and ability to perform occupational tasks only during periods of significant stress.  The [Veteran] is currently taking medication on a daily basis to alleviate his psychiatric symptoms."

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 30 percent disability rating from July 16, 2010, until June 6, 2012.  The evidence throughout this period does not demonstrate that the frequency and severity of the Veteran's PTSD were manifested by occupational and social impairment with reduced reliability and productivity.  While the Veteran reported suicidal thoughts in the distant past, there are several instances where he affirmatively denied the current presence of suicidal thoughts.  He denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiners of record during this time have found him able to maintain his personal hygiene, finances, and household without assistance.  Furthermore, the symptoms the Veteran did exhibit (e.g. impaired impulse control, chronic sleep impairment, and mild memory loss) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment with reduced reliability and productivity.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by very infrequent and mild symptoms of PTSD that minimally meet the criteria for a diagnosis of posttraumatic stress disorder due to symptoms of chronic sleep impairment, impaired impulse control, and mild memory loss.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  The examiner was also able to distinguish the Veteran's service-connected PTSD symptoms from those due to nonservice-connected diagnoses.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 30 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

The Board finds that throughout the initial rating period on appeal up until June 6, 2012, the Veteran's PTSD symptoms have not met the criteria for a rating in excess of 30 percent.  VA examinations reflect that the Veteran's PTSD symptomatology includes occasional sleep disturbances (with chronic, reoccurring nightmares), impaired impulse control, and mild memory loss.  His GAF score for this period was 70.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Veteran received another VA examination in June 2012.  He endorsed episodes of depression where he would avoid people and stay home for three or four days at a time.  He reported sleep difficulties and "very little interest in doing anything nearly every day."  He denied any current suicidal ideation, intent, or plan.  However, he reported feeling a sense of disappointment when he awakens in the morning because "he has to do it all over again."  The examiner noted that the Veteran continued to use marijuana three times a week.  The Veteran was not currently employed, but the examiner noted that his PTSD symptoms continued to impact his interpersonal and social functioning.  The Veteran reported his PTSD symptoms are not exacerbated when he is depressed.  The examiner continued the Veteran's PTSD diagnosis and issued a current individual GAF score of 70 for PTSD.  However, his symptoms were noted to be relatively mild and controlled by medication.  The examiner also issued a GAF score of 60 for depression, cannabis dependence, and poor impulse control.  The examiner then stated, "As a result, the Veteran's nonservice connected diagnoses and interpersonal style have a greater impact on his interpersonal functioning."  The examiner also said that the Veteran's diagnoses of Major Depressive Disorder and Cannabis Dependence are not secondary to his PTSD.  The examiner then listed which PTSD symptoms are differentiated from his other diagnoses: recurrent intrusive nightmares and intrusive thoughts, physiological and psychological reactivity to reminders, avoidance of people, places, activities and conversations, sense of foreshortened future, emotional detachment, hypervigilance, irritability, and exaggerated startle response.

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 50 percent disability rating from June 7, 2012, until February 3, 2013.  The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran reported suicidal thoughts in the distant past, there are several instances where he affirmatively denied the current presence of suicidal thoughts.  He denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiners of record during this time have found him able to maintain his personal hygiene, finances, and household without assistance.

Furthermore, the PTSD symptoms the Veteran does have (e.g. recurrent intrusive nightmares and intrusive thoughts, physiological and psychological reactivity to reminders, avoidance of people, places, activities and conversations, sense of foreshortened future, emotional detachment, hypervigilance, irritability, and exaggerated startle response) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform tasks due to symptoms of chronic sleep impairment, and suspiciousness.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes as the VA examiner was able to distinguish the Veteran's service-connected PTSD symptoms from those due to nonservice-connected diagnoses.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 50 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD during this period of the appeal.  Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling, and no higher, from June 7, 2012, until February 3, 2013.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

On VA examination in February 2013, the Veteran endorsed living alone because he has difficulty tolerating noise and being around other people.  Besides going to medical appointments, he stated that he only leaves home approximately three times per week to visit a friend, visit his sister, and go to the store.  The Veteran said that he last worked in 1988, and said he stopped working because of his PTSD symptoms.  The examiner noted that the Veteran has consistently been prescribed medication for "sleep, anxiety, and mood."  According to the examiner, the Veteran exhibited the following symptoms for PTSD: depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory problems, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, and persistent danger of hurting self or others.  The examiner continued the PTSD diagnosis and summarized the Veteran's level of occupation and social impairment as "due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication" with regard to all current mental diagnoses.  His overall GAF score for all mental disorders was 70.

The Veteran received another VA examination in July 2014.  The examiner continued the Veteran's PTSD and other mental disorder diagnoses and found "occupation and social impairment with reduced reliability and productivity."  The examiner also noted that the Veteran's mental diagnoses symptoms could not be differentiated because his PTSD and depression "appear intertwined."  The examiner noted more recent VA treatment records that described suicidal and homicidal intent by the Veteran and a GAF score of 32 in June 2013.  The Veteran expressed current fleeting thoughts of suicidal ideation during the VA examination.  The examiner listed the following PTSD symptoms as exhibited by the Veteran: chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, passive suicidal ideation, and feelings of hopelessness.  Other symptoms found by the examiner included low self-esteem, anxiousness, anger, depression, and concentration issues.  The examiner assessed a current overall GAF score of 60 on the day of this examination.

Based on the foregoing, the Board finds that the large majority of the Veteran's PTSD symptoms are reflected in the criteria for a 100 percent disability rating since February 4, 2013.  Specifically, the Veteran has become reclusive, had difficulty with anger and irritability, thoughts of suicidal and homicidal ideation, and poor memory.  He also endorsed poor concentration and sleep disturbance.  Therefore, in this matter, the Board finds that an increased rating of 100 percent is warranted from February 4, 2013, thereafter.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  While VA examination and treatment reports note that the Veteran suffers from PTSD symptoms, the scheduling criteria contemplate such degrees of impairment.  Accordingly, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2010, June 2012, February 2013, and July 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter of service connection for PTSD.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before a Veterans Law Judge in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to a staged initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 7, 2012, is denied.

Entitlement to a staged initial disability rating of 50 percent for posttraumatic stress disorder (PTSD) from June 7, 2012, until February 3, 2013, is granted.

Entitlement to a staged initial disability rating of 100 percent for posttraumatic stress disorder (PTSD) from February 4, 2013, thereafter, is granted.


REMAND

In this case, as noted in the introduction, even though the RO granted a 100 percent schedular rating for PTSD for the period of February 4, 2013, until July 15, 2014, the evidence reflects the Veteran was not working prior to that period.

Specifically, the Veteran's October 2011 statement indicated he has been receiving Social Security Disability for PTSD since January 1997, and that he cannot work due to this mental health disorder.  VA examinations indicate that he last worked in 1988.  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

As there is evidence the Veteran was not working prior to the period when his 100 percent schedular rating became effective, the claim for TDIU must be developed and adjudicated.


Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any development deemed necessary, adjudicate the claim for TDIU for the period prior to February 4, 2013.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


